No. 99-50616
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-50616
                         Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

NELSON AGUSTIN GONZALEZ, also known
as Luis Roman, also known as El Cubano,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. M-98-CR-27-1
                       --------------------
                         February 29, 2000

Before GARWOOD, BENAVIDES and DENNIS, Circuit Judges.

PER CURIAM:*

     Nelson Agustin Gonzalez was convicted of one count of

engaging in a continuing criminal enterprise (CCE), five counts

of aiding and abetting the possession of marijuana with intent to

distribute, four counts of money laundering, and one count of

being a felon in possession of a firearm.    On appeal, he argues

that the trial court abused its discretion in admitting evidence

that Gonzalez had offered a coconspirator $10,000 to kill two men

in Mexico who had stolen marijuana from him.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-50616
                               -2-

     We have reviewed the briefs, the record, and the applicable

law and hold that the district court did not abuse its discretion

in admitting the challenged evidence.    The evidence of the

attempted murder-for-hire was intrinsic to the CCE offense

because it was in furtherance of the drug conspiracy.    See United

States v. Garcia Abrego, 141 F.3d 142, 175-76 (5th Cir), cert.

denied, 119 S. Ct. 182 (1998); United States v. Cortinas, 142
F.3d 242, 247-48 (5th Cir.), cert. denied sub nom., Martinez v.

United States, 119 S. Ct. 224 (1998).

     AFFIRMED.